                   Case 8:19-cv-00209-TDC Document 127 Filed 12/04/20 Page 1 of 2

                                                UNITED STATES DISTRICT COURT
                                                        DISTRICT OF MARYLAND
      JILLYN K. SCHULZE                                                                                                  6500 CHERRYWOOD LANE
UNITED STATES MAGISTRATE JUDGE                                                                                                  SUITE 400
                                                                                                                       GREENBELT, MARYLAND 20770
                                                                                                                               (301) 344-0630


                                                           December 4, 2020

     FILED VIA CM/ECF

     Kevin Charles Williams, Esq.
     Mary S. Diemer, Esq.

               Re:       Melton v. Select Portfolio Services, Inc., et al.
                         Civil Action No. TDC-19-0209

     Dear Counsel:

                 This case is scheduled to begin telephone and/or email settlement negotiations during
     the two-week period beginning January 11, 2021. Our schedule will be flexible, but please
     ensure that your client is available to consult with you and possibly to participate in a conference
     call with me at some point. I will contact you to begin the process after I have reviewed your
     letters as described below. Since most of us are working remotely, it would be helpful if you
     could provide me with a direct number where you can be reached during the day.

            No later than January 4, 2021, I would like to receive from each party a short letter
     candidly setting forth the following:

               1. Facts you believe you can prove at trial;
               2. The major weaknesses in each side’s case, both factual and legal;
               3. An evaluation of the maximum and minimum damage awards you believe likely;
               4. The history of any settlement negotiations to date; and
               5. Estimate of attorney’s fees and costs of litigation through trial.
             Please submit ex parte letters by email to MDD_JKSchambers@mdd.uscourts.gov. The
     letters will be solely for my use in preparing for the settlement conference. I also will review the
     pleadings in the court file. Additionally, if you want me to review any case authorities that you
     believe are critical to your evaluation of the case, please identify. If you want me to review any
     exhibits or deposition excerpts, please attach a copy to your letter. 1

            The settlement conference process will be confidential and disclosure of confidential
     dispute resolution communications is prohibited. See 28 U.S.C. § 652(d); Local Rule 607.4.



               1
                 Please note that the American Bar Association Standing Committee on Ethics and Professional Responsibility has
     issued a Formal Opinion (No. 93-370) that precludes a lawyer, ABSENT INFORMED CLIENT CONSENT, from revealing to a
     judge the limits of the lawyer’s settlement authority or the lawyer’s advice to the client regarding settlement. The opinion does
     not preclude a judge, in seeking to facilitate a settlement, from inquiring into those matters. Therefore, please discuss these items
     with your client before appearing for the settlement conference.
         Case 8:19-cv-00209-TDC Document 127 Filed 12/04/20 Page 2 of 2

Melton v. Select Portfolio Services, Inc., et al.
Civil Action No. TDC-19-0209
Page 2


        Despite the informal nature of this ruling, it shall constitute an Order of the Court and the
Clerk is directed to docket it accordingly.

                                                              Very truly yours,

                                                                    /s/
                                                              Jillyn K. Schulze
                                                              United States Magistrate Judge

cc:     Judge Chuang
        Court File
